DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 31, 2022 was received. Claims 1-4, 7, 14 and 23-26 were amended. Claims 15-22 were canceled. Claim 24-28 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued February 1, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838).
Regarding claim 1, Kittleson teaches a method a method of repairing damages on an environmental barrier coating (EBC) by using a patch (paragraphs 0006 and 0009). Kittleson teaches to apply the patch (repair material comprising a patching material) on the defects of the substrate of a turbine component and the EBC (paragraphs 0008 and 0029, figure 2), wherein the substrate and EBC are silicon based (paragraphs 0022 and 0025-0026), and the patching material comprises silica particles from about 10nm to 1µm size (paragraphs 0033 and 0037), which overlaps with the claimed range of less than 100nanometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. (Applying a repair material comprising a patching material on a damaged area of a silicon-based component, wherein the patching material comprises a plurality of silica nanoparticles having a median particle size less than 100 nanometers). Kittleson teaches to dry the repair material to form a dried patch (paragraphs 0033, 0060 and 0064). Kittleson also teaches to sinter the repairing material to form a patch repaired portion of the silicon based component (paragraphs 0033). Kittleson teaches the silica particles is in the amount of 0 to 20 mole percent (paragraph 0037), while the total fine particles (10nm to 1µm) is in the amount of 1 to 30 volume percent (pargraph 0033), thus Kittleson teaches the amount of the silica fine particle (10nm to 1µm) overlaps with the claimed invention (see claim 4). Therefore, the patch in Kittleson intrinsically has a reduced sintering initiation temperature to a temperature below 700 degrees C, given that Kittleson’s patch and the claimed patch has the similar amount of silica nanoparticles and similar material (chemical component and particle size distribution). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).

Regarding claim 2, Kittleson teaches the patching material comprising the nanoparticles (paragraphs 0033) and the patching material comprises rare earth silicate (paragraph 0036) (the nanoparticles further comprise a rare earth element).
Regarding claims 3-4, Kittleson teaches the patching material comprise the nanoparticles in an amount of 1 to 30 volume percent of the nanoparticles (paragraph 0033) and silica is in the amount of 0 to 20 mole percent (pargraph 0037), which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 5, Kittleson teaches the patching materials comprise fine particles in the size from 10nm to 1µm, medium particles in the size from 1µm to 10µm and large particles in the size from 10µm to 100 µm), which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 6, Kittleson teaches the small particles is present in the amount in a range from 1 to 30 volume percent, the medium particles is present in the amount in a range from 10 to 35 volume percent, and large particles is present in the amount in an range from 40 to 75 volume percent, which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 7, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing he dimension of the coating (dimension-stabilizing particles) and teaches “at least 30 volume percent of the patching material is in the form of dimension stabilizing particles”. 
Regarding claim 8, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing the dimension of the coating (dimension-stabilizing particles) and teaches “the plurality of large particles comprises at least a portion of the dimension-stabilizing particles”. 
Regarding claim 10, Kittleson teaches the repair materials is a slurry comprising the patching material and a fluid carrier (paragraphs 0033-0034, 0039-0041). 
Regarding claim 11, Kittleson teaches the slurry possess an uncured viscosity suitable to being injected or otherwise disposed within the void and at least temporarily remain there without dripping or running until it is cured (paragraph 0034).  Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the volume percent of the solvent (liquid carrier) and the relative patching material (powder) in the process of repairing the damages on EBC to yield the desired viscosity to be able to injected or otherwise disposed within the void and at least temporarily remain there without dripping or running until it is cured (paragraph 0034). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 12, Kittleson teaches the water is the solvent (fluid carrier) (paragraph 0039), which has a vapor pressure of 3.17kPa at atmospheric pressure and ambient temperature. 
Regarding claim 14, Kittleson teaches the repairing material is applied to the substrate and heated in situ without disassembly of the turbine engine (while the silicon based component is assembled with the machine) (paragraphs 0022, 0066). Kittleson teaches repaired patch is cured (heat treated) by multiple thermal cycles, including turbine operation (paragraph 0043), and the turbine operation temperature is over 2200ºF (paragraph 0021) which is inside the range of the instant Application. It is the position of the examiner that property of sintering the dried patch by the heat generated by the machine (turbine operation temperature), is inherent, given that the turbine operation temperature, repaired material and substrate disclosed by Kittleson and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). Since Kittleson teaches the step of drying of the patch (paragraphs 0033, 0060 and 0064) before the turbine returns to the operation (and sintering), Kittleson teaches to sinter the dried patch and the sintering occurs when the component is assembled with the machine
	Regarding claim 24, Kittleson teaches to cure the patch by thermal cycles including turbine operation (paragraph 0043) and cured refers to the composition after heating (paragraph 0037). Since Kittleson further teaches the heating facilitates the drying (paragraph 0064) and auxiliary drying tools might be included (paragraphs 0060 and 0064), Kittleson teaches the drying (curing) can be accomplished by the operational temperature of the turbine. 
	Regarding claim 25, Kittleson teaches the turbine operation temperature is over 2200ºF (paragraph 0021), which his inside the claimed range.
Regarding claims 26-28, Since Kittleson teaches the step of drying of the patch (paragraphs 0033, 0060 and 0064) before the turbine returns to the operation and sintering, Kittleson teaches the drying (curing) can be accomplished by the operational temperature of the turbine, and it is known the temperature of the turbine is increased gradually from low to high during operation, thus, the first temperature range of the drying of the patch would be reasonably expected to be contiguous with the second temperature range of sintering and the two ranges overlap at least in part depending on how rapid of the turbine operating temperate rise. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) as applied to claims 1-8, 10-12, 14 and 24-28 above, and further in view of Schlichting (US20100028698).  
Regarding claim 9, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing the dimension of the coating (dimension-stabilizing particles). Kittleson also teaches the particles (dimension stabilizing particles) are rare earth metal silicates (paragraph 0036), but does not teach the particles are fused. However, Schlichting a ceramic thermal barrier coating material (abstract) and disclosed the coating powder are fused at temperate above the melting point of the powders to form a homogenous mixture before using such powder as coating material (paragraphs 0012 and 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fused particles to form barrier coating on turbine engine as suggested by Schlichting in the method of repair damages on the EBC coating as disclosed by Kittleson because Schlichting teaches the fusing step provides a homogenous mixture of the feedstock powder (paragraphs 0012 and 0015). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) as applied to claims 1-8, 10-12, 14 and 24-28 above, and further in view of Kirby2 (US20160312628).  
	Regarding claim 13, Kittleson teaches all limitations of this claim, except the fluid carrier. However, Kirby2 teaches a method of forming a coating on a turbine engine component (paragraph 0003) and discloses water (Kittleson’s solvent) and diacetone alcohol (4-hydroxy-4 methyl-2-pentanone) is used for slurry because they have high vapor pressure, which helps accelerates the time need to drying a coating at room or slightly elevated temperature (paragraphs 0068-0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-hydroxy-4 methyl-2-pentanone as a slurry fluid carrier as suggested by Kirby2 in the method of repair damages on the EBC coating as disclosed by Kittleson in view of Kirby because Kirby2 teaches it has high vapor pressure, which helps accelerates the time need to drying a coating at room or slightly elevated temperature (paragraphs 0068-0069).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) 
Regarding claim 23, Kittleson teaches a method a method of repairing damages on an environmental barrier coating (EBC) by using a patch (paragraphs 0006 and 0009). Kittleson teaches to apply the patch (repair material comprising a patching material) on the defects of the substrate and the EBC (paragraph 0029, figure 2), wherein the substrate and EBC are silicon based (paragraphs 0022 and 0025-0026), and the patching material comprises silica silicate particles from about 10nm to 1µm size (paragraphs 0033 and 0037), which overlaps with the claimed range of less than 100nanometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. (Applying a repair material comprising a patching material on a damaged area of a silicon-based component, wherein the patching material comprises a plurality of silica nanoparticles having a median particle size less than 100 nanometers). Kittleson teaches to dry the repair material to form a dried patch (paragraphs 0033, 0060 and 0064). Kittleson also teaches to sinter the repairing material to form a patch repaired portion of the silicon based component (paragraphs 0033). Kittleson teaches the silica particles is in the amount of 0 to 20 mole percent (paragraph 0037), while the total fine particles (10nm to 1µm) is in the amount of 1 to 30 volume percent (pargraph 0033), thus Kittleson teaches the amount of the silica fine particle (10nm to 1µm) overlaps with the claimed invention (see claim 4). Therefore, the patch in Kittleson intrinsically has a reduced sintering initiation temperature to a temperature below 700 degrees C, given that Kittleson’s patch and the claimed patch has the similar amount of silica nanoparticles and similar material (chemical component and particle size distribution). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). Kittleson teaches the patching materials comprise fine particles in the size from 10nm to 1µm, medium particles in the size from 1µm to 10µm and large particles in the size from 10µm to 100 µm), with the small particles is present in the amount in a range from 1 to 30 volume percent, the medium particles is present in the amount in a range from 10 to 35 volume percent, and large particles is present in the amount in an range from 40 to 75 volume percent. These ranges overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Kittleson further teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing he dimension of the coating (100 volume percent of the particles are dimension-stabilizing particles), thus Kittleson teaches “at least 50 volume percent of a combination of large particles and medium particles are dimension-stabilizing particles”.  

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kittleson does not teach the new limitations of claims 1 and 23. 

In response to Applicant’s arguments please consider the following comments:
Kittleson clearly teaches the silica nanoparticles (see rejection above and paragraphs 0033 and 0037), in addition, the properties of the patch with reduced sintering initiation temperature to below 700 degrees C is intrinsic, given Kittleson’s patch comprising similar amount of silica nanoparticles (see rejection above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717